Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response application 17/103159 filed on 11/24/20. 

Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johanners Mueller (US Pub. 20150162063).

As to claim 1 and 11 the prior art teach a memory device, comprising: 

at least one bit line (see fig 1 element 30 paragraph 45); 

at least one word line (see fig 1 element 16 paragraph 44); 

and at least one memory cell (see fig 1) comprising a capacitor (see fig 1 element 12) and a transistor (see fig 1 element 10), the transistor having a gate terminal coupled to the word line (see fig 1 element 16), a first terminal, and a second terminal, the capacitor having a first end coupled to the first terminal of the transistor, a second end coupled to the bit line (see fig 1 element 30), and an insulating material between the first end and the second end, and configured to break down under a predetermined break-down voltage (see fig 2) or higher 

As to claim 2 the prior art teach wherein the at least one memory cell is configured to store a datum having any of a first value corresponding to the insulating material broken down under a previous application of the predetermined break-down voltage or higher, and a second value corresponding to the insulating material not yet broken down (see fig 1-5 paragraph 0060-0064).

As to claims 3 and 16, the prior art teach wherein the second terminal of the transistor is grounded (see fig 2, fig 3 paragraph 0058-0061).

As to claim 4 the prior art teaches further comprising: a controller coupled to the at least one memory cell via the at least one bit line and the at least one word line, wherein the controller is configured to, in a programming operation, apply a turn-ON voltage via the at least one word line to the gate terminal of the transistor to turn ON the transistor, and apply a program voltage via the at least one bit line to the second end of the capacitor to apply, while the transistor is turned ON, the predetermined break-down voltage or higher between the first end and the second end of the capacitor to break down the insulating material of the capacitor (see fig 1-3 and fig 5-8 paragraph 0062-0068).
 
As to claim 5 the prior art teaches wherein the controller is configured to, in a read operation, apply the turn-ON voltage via the at least one word line to the gate terminal of the transistor to turn ON the transistor, and apply a read voltage via the at least one bit line to the second end of the capacitor to detect, while the transistor is turned ON, a datum stored in the at least one memory cell (see fig 1-3 and fig 5-8 paragraph 0065-0070).

As to claim 6 the prior art teaches wherein the at least one word line is a plurality of word lines, the at least one memory cell is a plurality of memory cells, the second ends of the capacitors of the plurality of memory cells are commonly coupled to the at least one bit line, the gate terminals of the transistors of the plurality of memory cells are correspondingly coupled to the plurality of word lines, and the second terminals of the transistors of the plurality of memory cells are grounded (see fig 1-3 and fig 5-8 paragraph 0075-0080).

As to claim 7 the prior art teach wherein the at least one bit line is a plurality of bit lines, the at least one word line is a plurality of word lines, the at least one memory cell is a plurality of strings of memory cells, the second ends of the capacitors of the memory cells in each string among the plurality of strings of memory cells are commonly coupled to a corresponding bit line among the plurality of bit lines, the gate terminals of the transistors of the memory cells in each string among the plurality of strings of memory cells are correspondingly coupled to the plurality of word lines, and the second terminals of the transistors of the memory cells in the plurality of strings of memory cells are grounded (see fig 1-3 and fig 5-8 paragraph 0077-0083 and background).

As to claims 8 and 12 the prior art teach further comprising: a substrate having thereon the transistor; at least one metal layer over the substrate, the at least one metal layer comprising the at least one bit line, and a conductive pattern electrically isolated from the at least one bit line (see fig 1-3 and fig 5-8 paragraph 0055-0060); 

a first conductive layer between the at least one metal layer and the substrate in a thickness direction of the substrate, the first conductive layer comprising the first end of the capacitor (see fig 1-2 and fig 6-8 paragraph 0060-0066); 

a second conductive layer between the at least one metal layer and the substrate in the thickness direction, the second conductive layer comprising the second end of the capacitor (see fig 1-2 and fig 6-9 paragraph 0066-0072 and background); 

and an insulating layer between the first conductive layer and the second conductive layer in the thickness direction, the insulating layer comprising the insulating material of the capacitor (see fig 1-2 and fig 6-9 paragraph 0070-0076 and summary).

As to claims 9 and 13, the prior art teach further comprising: a first via extending between and electrically coupling the first end of the capacitor in the first conductive layer and a first portion of the conductive pattern, a second via extending between and electrically coupling the second end of the capacitor in the second conductive layer and the at least one bit 

As to claim 10 the prior art teaches wherein the at least one metal layeris higher than a metal-zero layer over the substrate (see fig 1-3 and fig 6-10 paragraph 0078-0084).


As to claim 14, the prior art teach wherein the metal layer comprises both the at least one bit line and the plurality of conductive patterns (see fig 1-2 and fig 6-9 paragraph 0082-0086).

As to claim 15 the prior art teaches further comprising: first and second passivation layers between which the first conductive layer, the second conductive layer and the insulating layer are sandwiched in the thickness direction (see fig 1-4 paragraph 0045-0050).

As to claim 17 the prior art teaches further comprising: a plurality of word lines each electrically coupled to a gate region of a corresponding transistor among the plurality of transistors (see fig 1-3 paragraph 0052-0056).

As to claim 18 the prior art teaches further comprising: an interconnect structure over the substrate and electrically coupled to the plurality of transistors, wherein the interconnect structure comprises a plurality of metal layers stacked one over another in the thickness 

As to claim 19 the prior art teaches a method, comprising: 

forming a plurality of transistors over a substrate, wherein the plurality of transistors is arranged in an array comprising rows (see fig 2 element 46) and columns (see fig 2 element 46) transverse to the rows (see fig 1,fig 2 paragraph 0054-0056); 

forming a plurality of word lines over the plurality of transistors (see fig 2 element 10), wherein gates of transistors in each of the columns are electrically coupled to at least one corresponding word line (see fig 1, fig 2 element 16) among the plurality of word lines (see fig 1-3 paragraph 0056-0061 and background); 

forming a plurality of metal-insulator-metal (MIM) capacitors over the plurality of transistors, wherein the plurality of capacitors is arranged in the same array as the plurality of transistors (see fig 1-5 paragraph 0059-0066); 

each capacitor among the plurality of capacitors overlaps a corresponding transistor among the plurality of transistors in a thickness direction of the substrate, each capacitor 

and forming a plurality of bit lines over the plurality of capacitors, wherein the first ends of capacitors in each of the rows are electrically coupled to a corresponding bit line among the plurality of bit lines (see fig 1-4 and fig 9-13 paragraph 0065-0068 and paragraph  0099-0105 and summary).

As to claim 20 the prior art teaches wherein the transistors in each of the columns comprise first transistors having the gates electrically coupled to a first corresponding word line among the plurality of word lines, and second transistors having the gates electrically coupled to a second corresponding word line among the plurality of word lines, and each bit line among the plurality of bit lines is electrically coupled to the first ends of the capacitors in two of the rows(see fig 1-3 and fig 8-11 paragraph 0086-0094).









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851